UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

U.S. v. Jamal Holden, Crim. No. 19-546

 

PETITION FOR
WRIT OF HABEAS CORPUS

1. JAMAL HOLDEN, DOB: 8/31/1975, FBI: 719144WA1, SBI: 976945B, is now confined to
Essex County Prison in Newark, New Jersey.

2. JAMAL HOLDEN, DOB: 8/31/1975, FBI: 719144WA1, SBI: 976945B, will be required at the
United States District Court, Newark, New Jersey, on Thursday, February 6, 2020, at 12:00
p.m., for a sentencing before the Honorable Susan D. Wigenton, United States District Judge,

in the above captioned case.

 

A Writ of Habeas Corpus should be issued for that purpose.

DATED: February Cg
3, 2020 ye
Newark, NJ aid

 

Sophie E. Reiter, Assistant U.S. Attorney

Petitioner fQ

Let t it Issue.

eer a J F020 Honey Sipe D. Wigeftton, U.S.D-J.

WRIT eee

The United States of America to Warden of Essex County Prison
WE COMMAND YOU that you have the body of

 
 

 

 

JAMAL HOLDEN, DOB: 8/31/1975, FBI: 719144WA1, SBI: 976945B

now confined at the Essex County Prison, be brought to the United States District
Court, on February 6, 2020, at 12:00 p.m., for a sentencing hearing before the
Honorable Susan D. Wigenton.

WITNESS the Honorable Susan D. Wigenton
United States District Judge
Newark, New Jersey

DATED: WILLIAM T. WALSH

a 13 / Q2OLO Clerk of the U.S. District Court

for the District of New Jersey

per (bemen ( Ais

Deputy Clerk
